DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the second brake system controller includes a brake pedal unit”.  The disclosure indicates that the “brake pedal unit” is a structural component such as a brake booster [0014] which may have a controller [0018].  It is not clear how the disclosed system controller can include  a structural component such as a booster as the claims appear to suggest.  Instead, the disclosed invention appears to have a brake pedal unit that includes the second brake system controller.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Besier et al (US# 2017/0072920).
	Besier et al disclose all the limitations of the instant claims including; a first brake system controller 12/112 or 39/139 configured to monitor a status of an electric parking brake switch 510, transmit a control signal to a motor-on-caliper actuator ([0062]  the actuators 508/509 are integrated within the calipers) based on the status of the electric parking brake switch, wherein the control signal causes the motor-on-caliper actuator to extend a caliper piston and apply a clamping force to a brake rotor when the electric parking brake switch is in an on-state, and wherein the control signal causes the motor-on caliper actuator to retract the caliper piston when the electric parking brake switch is in an off-state; and a second brake system controller 39/139 or 12/112 configured to control at least one function of the braking system not related to a parking brake function [0060], determine whether the first brake system controller is operating properly [0084], and in response to determining that the first brake system controller is not operating properly, monitor the status of the electric parking brake switch and transmit the control signal to the motor-on-caliper actuator based on the status of the electric parking brake switch [0087][0088].
	Regarding claim 2, the second brake system controller 12/112 includes a brake pedal unit 2/3, and wherein the brake pedal unit is configured to control the at least one function of the braking system not related to the parking brake function by regulating a pedal feel of a brake pedal [0054][0095].
	Regarding claim 3, the second brake system controller 39/139 or 12/112 is configured to control the at least one function of the braking system not related to the parking brake function by providing a hydraulic pressure output to the braking system based on a position of a brake pedal [0019].
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besier et al (US# 2017/0072920).
Regarding claim 5, Besier et al disclose a method of operating a vehicle braking system, the vehicle braking system including a first brake system controller 12/112 or 39/139 and a second brake system controller 39/139 or 12/112, the method comprising: monitoring, by the first brake system controller 12/112, a status of an electric parking brake switch 510 [0031][0062]; transmitting, from the first brake system controller to a motor-on-caliper actuator [0062], a control signal based on the status of the electric parking brake switch [0062], wherein the control signal causes the motor-on-caliper actuator to extend a caliper piston and apply a clamping force to a brake rotor when the electric parking brake switch is in an on-state, and wherein the control signal causes the motor-on caliper actuator to retract the caliper piston when the electric parking brake switch is in an off-state, controlling, by the second brake system controller 39/139, at least one function of the braking system not related to a parking brake function [0060]; determining, by the second brake system controller, whether the first brake system controller is operating properly [0084]; monitoring, by the second brake system controller, a status of the electronic parking brake switch in response to determining that the first brake system controller is not operating properly; and transmitting the control signal from the second brake system controller to the motor-on-caliper actuator based on the status of the electric parking brake switch [0087][0088].  Besier lack the clear disclosure of transmitting the control signal from the second brake system controller to the motor-on-caliper actuator based on the status of the electric parking brake switch only in response to determining, by the second brake system controller, that the first brake system controller is not operating properly.   However, if both the first and second modules sent actuation signals to the actuators 508/509 of Besier, the signal could be twice the desired value and/or could be delivered at different times due to differences in the processing units.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to send a control signal from only one controller at a time, in the device of Besier et al to prevent improper, conflicting or poorly timed actuation signals, thereby ensuring proper brake function.
	Regarding claim 6, the second brake system controller 12/112 includes a brake pedal unit 2/3, and wherein controlling, by the second brake system controller, the at least one function of the braking system not related to the parking brake function includes regulating a pedal feel of a brake pedal. [0054][0095]
	Regarding claim 7, the controlling, by the second brake system controller 39/139 or 12/112, the at least one function of the braking system not related to the parking brake function includes providing a hydraulic pressure output to the braking system based on a position of a brake pedal [0019].
Regarding claim 9, Besier et al disclose a brake pedal controller 60/39 configured to: monitor a position of a brake pedal 1 of a vehicle [0019]; adjust a hydraulic pressure output to the braking system based on the position of the brake pedal (by-wire and/or boosted fallback, [0084]); determine whether an electronic parking brake controller 12 is operating properly [0084]; and transmit a parking brake engage signal to a motor-on-caliper actuator in response to determining that an electronic parking brake switch is in an on-state while the electronic parking brake controller 12 is not operating properly, wherein the parking brake engage signal is configured to cause the motor-on-caliper actuator to extend a caliper piston and apply a clamping force to a brake rotor.  [0087][0088] Besier lack the clear disclosure of transmitting the control signal to the motor-on-caliper actuator based on the status of the electric parking brake switch only in response to determining, by the second brake system controller, that the first brake system controller is not operating properly.   However, if both the first and second modules sent actuation signals to the actuators 508/509 of Besier, the signal could be twice the desired value and/or could be delivered at different times due to differences in the processing units.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to send a control signal from only one controller at a time, in the device of Besier et al to prevent improper, conflicting or poorly timed actuation signals, thereby ensuring proper brake function.

Claim(s) 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besier et al (US# 2017/0072920) in view of Besier et al (US# 2017/0274884)
	Besier et al disclose all the limitations of the instant claim with exception to the first brake system controller being an electronic stability controller, wherein the electronic stability controller is further configured to control braking force distribution to a plurality of wheels of a vehicle to enhance performance and stability.  Besier ‘884 discloses a similar brake system having first 60 and second 70 systems each with controllers [0057] capable of ESP control [0030][0065].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include ESP control in either or both of the controllers of Besier ‘920, as taught by Besier ‘884 to improve the stability of the device, thereby improving safety.
	Regarding claim 8, Besier ‘920, as applied to claim 5 above, disclose all the limitations of the instant claim with exception to the first brake system controller being an electronic stability controller, wherein the electronic stability controller is further configured to control braking force distribution to a plurality of wheels of a vehicle to enhance performance and stability.  Besier ‘884 discloses a similar brake system having first 60 and second 70 systems each with controllers [0057] capable of ESP control [0030][0065].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include ESP control in either or both of the controllers of Besier ‘920, as taught by Besier ‘884 to improve the stability of the device, thereby improving safety.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besier et al (US# 2017/0072920) in view of CN 104760586
	Besier ‘920, as applied to claim 9 above, disclose all the limitations of the instant claims with exception to an electric motor configured to adjust a pedal resistance in response to a brake feel control signal, wherein the brake pedal controller is configured to generate a brake feel control signal based on braking pressures applied to brakes of a vehicle by other braking systems, and transmit the brake feel control signal to the electric motor of the brake pedal controller.  CN 104760586 discloses a similar brake device and further teaches an electric motor 18 configured to adjust a pedal resistance in response to a brake feel control signal, wherein a brake pedal controller 17 is configured to generate a brake feel control signal based on braking pressures applied to brakes of a vehicle by other braking systems, and transmit the brake feel control signal to the electric motor of the brake pedal controller.  CN ‘586 teach that the arrangement ensures brake pedal feeling and saves the complex structure of a pedal simulator. Page 3, #3.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the master cylinder and simulator arrangement of Besier with the module 3, cylinder 6 and control of CN ‘586 to simplify the device and/or provide a greater degree of control of brake feel, thereby improving driver comfort and facilitate other braking modes such as regenerative braking.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK